Case 2:15-cv-04113-PSG-JEM Document 686 Filed 04/29/20 Page 1 of 1 Page ID #:32900




                        UNITED STATES COURT OF APPEALS                            FILED
                               FOR THE NINTH CIRCUIT                              APR 29 2020
                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
   KEITH ANDREWS, an individual; et al.,             No.    19-56519

                    Plaintiffs-Appellants,           D.C. Nos.
                                                     2:15-cv-04113-PSG-JEM
     v.                                              2:15-cv-04573-PSG-JEM
                                                     2:15-cv-04759-PSG-JEM
   PLAINS ALL AMERICAN PIPELINE,                     2:15-cv-04989-PSG-JEM
   L.P., a Delaware limited partnership; et al.,     2:15-cv-05118-PSG-JEM
                                                     2:15-cv-07051-PSG-JEM
                    Defendants-Appellees.            Central District of California,
                                                     Los Angeles

                                                     ORDER

   Before: THOMAS, Chief Judge, TASHIMA and MILLER, Circuit Judges.

          A review of the record and the responses to this court’s January 21, 2020

   order demonstrates that this court lacks jurisdiction over this appeal because the

   order challenged in the appeal is not final or appealable. See Fed. R. Civ. P. 54(b);

   Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir. 1981) (order is not appealable

   unless it disposes of all claims as to all parties or judgment is entered in

   compliance with rule). Consequently, this appeal is dismissed for lack of

   jurisdiction.

          DISMISSED.




   LAB/MOATT
